DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

Response to Amendment
Claims 2, 3, 9, 10, and 17 have been previously canceled.  Claims 1, 4-8, 11-16, and 18-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 8 of Remarks:

Rejection under 35 U.S.C. §101
Claims 1, 4-8, 11-16, and 18-20 stand rejected under 35 U.S.C. §101 as allegedly being directed to a judicial exception (an abstract idea) without significantly more. Applicant respectfully traverses the rejection.

Under step 1, Applicant agrees that the Claims are drawn to one of the four statutory categories of invention under 35 U.S.C. §101.

Claim 1 recites “A method for distributing credit account information, the method comprising:

receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising:

an account identifier; and 

a credit available amount for each account in the subset of credit account information;

storing, at a database coupled with said subsystem, said subset of credit account information;

determining, at the subsystem, that a communication to the main rules system 1s disrupted;

accessing, from said database via said subsystem, said subset of credit account information;

utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted;

updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization; 

activating a failsafe after said communication to said main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours;

declining any transaction requests once said failsafe has been activated;

determining, at the subsystem, that said communication to said main rules system is operational;

generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database; and

providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.”

Under Step 2A Prong 1, The Office Action submits the Claimed features are allegedly directed to the abstract idea of “methods of organizing human activity” grouping, of abstract ideas.

A. In the response to arguments section of the Instant Office Action (notification date 5/25/2022), at page 5 (and in response to Applicant’s statements cited in the preceding 6 paragraphs), the Office Action states, “Respectfully, the above is not improving computer or other technology itself.”

Applicant respectfully disagrees with this statement.

The Claimed elements provide a method that allows a computer to perform a process, which a computer was previously barred from performing. As clearly described in paragraph 0002 of Applicant’s Specification, prior to the disclosed invention, “if communication with the main rules system goes down, a store that uses the main rules system will not be able to perform any authorized credit purchases or provide any customers with the opportunity to apply for a store credit account.” (Emphasis Added)

The claimed features on their face, improve the ability and operational capabilities of the computer and/or the technology, by “accessing, from said database via said subsystem, said subset of credit account information; 

utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted.” (Emphasis Added).

As such, Applicant request the Office Action provide some logical reasoning as to how a process that was previously not able to be done but now can be done in light of the features of the Claim, is not an improvement in the technology, or remove the improper rejection based on the unsupported statement of opinion: e.g., “Respectfully, the above is not improving computer or other technology itself.”

Applicant is using existing computer technology.  For example, using a computer as a backup for another computer when communication is interrupted, would not be improving computer technology itself but using existing computer technology.  There is no indication Applicant has improved technology itself.

From Applicant’s disclosure:
“Figure 5 illustrates an example computer system 500 used in accordance with embodiments of the present technology. It is appreciated that computer system 500 of Figure 5 is an example only and that the present technology can operate on or within a number of different computer systems including general purpose networked computer systems, embedded computer systems, routers, switches, server devices, user devices, various intermediate devices/artifacts, stand-alone computer systems, mobile phones, personal data assistants, televisions and the like. As shown in Figure 5, computer system 500 of Figure 5 is well adapted to having peripheral computer readable media 502 such as, for example, a disk, a compact disc, a flash drive, and the like coupled thereto.” [0055]

Therefore, using existing general purpose computer technology.

B. At page 6, the Office Action states, “The requirement is to determine if the claims recite abstract elements. The Examiner maintains the claims recite abstract elements. Utilizing credit account information to make at least one purchase is an example of an abstract element.”

Here again, Applicant respectfully submits the Office Action is in error, and has provided a statement that is not supported by any Law or Rule, but is instead an opinion.

From the MPEP 2106.04(a)
“Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).”

The Examiner identified specific limitations that the Examiner believes recite an abstract idea and determined at least one grouping.

In contrast, Applicant has provided 3 specific cited MPEP sections below that clearly provide numerous legal support for Applicant’s position that clear improvements to computer- related technology do not need the full eligibility analysis.

MPEP 2106.06 (b) states, in part “As explained by the Federal Circuit, some improvements to technology or to computer functionality are not abstract when appropriately claimed, and thus claims to such improvements do not always need to undergo the full eligibility analysis. Enfish, LLC v. Microsoft Corp., 822 F.3d1327, 1335-36, 118 USPQ2d 1684, 1689 (Fed. Cir.2016).” (Emphasis Added)

MPEP 2106.06 (b) further states, in part “For instance, claims directed to clear improvements to computer-related technology do not need the full eligibility analysis. Enfish, 822 F.3d at 1339, 118 USPQ2d at 1691-92 (claims to a self-referential table for a computer database held eligible at step 1 of the A/ice/Mayo test as not directed to an abstract idea).Claims directed to improvements to other technologies or technological processes, beyond computer improvements, may also avoid the full eligibility analysis. A/cRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316, 120 USPQ2d 1091, 1103 (Fed. Cir. 2016).” (Emphasis Added)

Applicant also notes MPEP 2106.04(d)(1) states in part, “Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well- understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.” (Emphasis Added)

As such, Applicant request the Office Action provide some legal support (or else remove) the improper rejection based on the unsupported statement of opinion “The requirement is to determine if the claims recite abstract elements.”

Applicant appears to be arguing their claims do not recite abstract elements.  The Examiner respectfully disagrees. 

From the MPEP 2106.04(a) cited above…
“Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).”

The invention appears to be solving a problem of authorizing credit purchases if communication goes down.

From Applicant’ disclosure…
“Credit account systems will have a main rules system. This is the system that authorizes purchases, makes credit account approval and denial decisions, sets credit account limits, and the like. However, if communication with the main rules system goes down, a store that uses the main rules system will not be able to perform any authorized credit purchases or provide any customers with the opportunity to apply for a store credit account.” [0002]

Where use of existing general purpose computer systems are used.

From Applicant’s disclosure…
“Figure 5 illustrates an example computer system 500 used in accordance with embodiments of the present technology. It is appreciated that computer system 500 of Figure 5 is an example only and that the present technology can operate on or within a number of different computer systems including general purpose networked computer systems, embedded computer systems, routers, switches, server devices, user devices, various intermediate devices/artifacts, stand-alone computer systems, mobile phones, personal data assistants, televisions and the like. As shown in Figure 5, computer system 500 of Figure 5 is well adapted to having peripheral computer readable media 502 such as, for example, a disk, a compact disc, a flash drive, and the like coupled thereto.” [0055]

Thus, based on the citations of the Applicant’s previous arguments in the instant Office Action, and the Applicant’s response to the improper legal analysis used in the instant response to arguments section, Applicant respectfully submits representative Claim is eligible under Step 2A prong 1.

As such, Applicant submits the elements of Claim 1 are sufficient to overcome the rejection under 35 U.S.C. § 101. Independent Claims 8 and 15 recite features similar to (yet possibly different from) the features identified above with respect to independent Claim 1. 

Therefore, Applicant respectfully submits that Claims 8 and 15 are sufficient to overcome the rejection under 35 U.S.C. § 101 for at least the reasons given above with respect to Claim 1.

Applicant respectfully submits Claims 4-7 depend from Claim 1; Claims 11-14 depend from Claim 8; and Claims 16 and 18-20 depend from Claim 15. As such, Applicant respectfully submits that Claims 4-7, 11-14, 16, and 18-20 are not directed to an abstract idea for at least the reasons given above with respect to Independent Claims 1, 8, and 15.

Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of pending Claims 1, 4-8, 11-16, and 18-20 under 35 U.S.C. § 101.

Examiners follow the MPEP guidelines.

From the MPEP Forward:
“This Manual is published to provide U.S. Patent and Trademark Office (USPTO) patent examiners, applicants, attorneys, agents, and representatives of applicants with a reference work on the practices and procedures relative to the prosecution of patent applications and other proceedings before the USPTO. For example, the Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application. The Manual does not have the force of law or the force of the rules in Title 37 of the Code of Federal Regulations.”

Therefore, the MPEP outlines procedures Examiners are required to follow in examination of a patent application.  Based on the above response, the rejection is respectfully maintained.

Applicant argues 35 USC §103 Rejection, starting pg. 12 of Remarks:

Based on Applicant’s remarks, and further search and consideration, the prior art rejection is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 4-8, 11-16, and 18-20 are directed to a method, product, or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product Claim 8 and system Claim 15.  Claim 1 recites the limitations of:
A method for distributing credit account information, the method comprising:
receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising:
an account identifier; and 
a credit available amount for each account in the subset of credit account information;
storing, at a database coupled with said subsystem, said subset of credit account information;
determining, at the subsystem, that a communication to the main rules system is disrupted;
accessing, from said database via said subsystem, said subset of credit account information;
utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted;
updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization;
activating a failsafe after said communication to said main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours;
declining any transaction requests once said failsafe has been activated;
determining, at the subsystem, that said communication to said main rules system is operational;
generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database; and
providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. updating credit account information to include purchase authorization, which is mitigating purchase risk) and commercial interaction (e.g. accessing credit account information).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a subsystem of a computer system (Claim 1); computer-readable medium, processor, computer system (Claim 8), memory, storage, processor, subsystem memory, subsystem processor, computer system (Claim 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification paras. [0009] and [0064] where the system and computer can have different alternatives, modifications, and equivalents as well as different hardware combinations.  The main rules system may be a computer system in one embodiment (para. [0018]), but if that is just one embodiment, apparently the main rules system may be something else that is not a computer.  Determining that a communication to the main rules system is disrupted and determining that said communication to said main rules system is operational are both claimed and taught at a high level of generality (see paras. [0036] and [0041]).  Activating a failsafe for a predefined period after communication is disrupted is also taught and claimed at a high level of generality (e.g. para. [0053]).  Even if the reconciliation data file were not abstract, nothing appears to be done with it other than providing it to the main rules system.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. The determining the main rules system is disrupted is claimed at a high level of generality without any specifics.  The failsafe is claimed and taught at a high level of generality and essentially allows for transactions during a period of time, after which approvals are stopped (see para. [0053]).  The teaching of “will have a failsafe…” indicates failsafe is known and one of ordinary skill would understand what this is and how to implement it.   Also, contingency plans for communication disruptions are common, as taught in different pieces of cited prior art.  Prior art 2006/0117212 to Meyer teaches various communication failures (para. [0365] – [0390]) and failsafe [0500] – [0502]).  Also Patent No. US 6757745 to Hamann et al. who teaches in their background use of fail-safe hardware known as backup systems are used to guarantee operations (col. 1, lines 25-32).  Steps such as receiving, storing, and providing (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 4-7, 11-14, 16, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claims 4, 5, 11, 12, 18, and 19 just further limit the requirement of determining when the main rules system is disrupted without adding any specifics in terms of technical improvement (therefore high level of generality).  Claims 6 and 13 just claim information in an encrypted format which is high level of generality.  This is also true with claims 7, 14, and 20, where data stored on a proprietary device is inaccessible by any other electronic device is claimed at a high level with no specificity (see para. [0017] where it is taught at a high level of generality).  Therefore, the claims 4-7, 11-14, 16, and 18-20 are directed to an abstract idea.  Thus, the claims 1, 4-8, 11-16, and 18-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Prior Art Rejection
Based on further search and consideration, the prior art rejection is withdrawn.  No prior art rejection is made at this time.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following teaches at least backup of data:
US-20070034685-A1; US-20140143074-A1; US-20200250644-A1; US-20020077178-A1; US-20030171145-A1; US-20070007331-A1; US-20140006264-A1; US-20040205011-A1; US-20170046685-A1; US-6871193-B1; US-5805798-A; US-5964831-A; US-7380155-B2; US-7620842-B2; US-8161330-B1; US-6347322-B1; US-7392317-B2; US-5537642-A; EP-1153375-B1

The following teaches at least fault tolerance (fail safe):
US-7401264-B1; US-8746551-B2; US-7036048-B1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693